Citation Nr: 0009719	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-21 461	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right shoulder rotator cuff 
injury with traumatic bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



INTRODUCTION

The veteran served on active duty from June 1972 to May 1976 
and from October 1976 to October 1980.

This matter is before the Board of Veterans Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado.  

In a November 1996 decision, the Board denied reopening a 
claim for bilateral chondromalacia.  The Board also denied a 
rating in excess of 10 percent for residuals of an injury to 
the thoracic spine and a compensable rating for bilateral 
conjunctivitis.  The Board remanded the claim for a rating in 
excess of 10 percent for postoperative residuals of a right 
shoulder rotator cuff injury with traumatic bursitis.  

In September 1997, the veteran filed a claim to reopen 
service connection for bilateral chondromalacia and a claim 
for a rating in excess of 10 percent for residuals of an 
injury to the thoracic spine.  In November 1997, the veteran 
filed a claim for a rating in excess of 10 percent for a 
varicocele of the left testicle and a compensable rating for 
bilateral conjunctivitis.  

In March 1999 the RO awarded a 20 percent rating for 
postoperative residuals of a right shoulder rotator cuff 
injury with traumatic bursitis.  The RO assigned an effective 
date of February 1, 1994.  The RO also awarded a 10 percent 
rating for bilateral conjunctivitis, effective November 12, 
1997.  

The RO denied reopening the claim for for bilateral 
chondromalacia.  The RO denied service connection for 
impotence.  The RO also denied increased ratings for 
residuals of an injury to the thoracic spine and for a 
varicocele of the left testicle.  In a VA Form 9 dated 
January 6, 2000, the veteran filed a Notice of Disagreement 
with the denial of reopening the claim for bilateral 
chondromalacia and the denial of an increased rating for 
residuals of an injury to the thoracic spine.  The RO has not 
issued the veteran a Statement of the Case.  


FINDING OF FACT

In a VA Form 9 dated January 6, 2000, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of this appeal on the issue of a 
rating in excess of 20 percent for postoperative residuals of 
a right shoulder rotator cuff injury with traumatic bursitis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In a VA Form 9 dated January 6, 2000, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of this appeal on the issue of a 
rating in excess of 20 percent for postoperative residuals of 
a right shoulder rotator cuff injury with traumatic bursitis.  
The Board finds that the veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.



ORDER

The appeal on the issue of a rating in excess of 20 percent 
for postoperative residuals of a right shoulder rotator cuff 
injury with traumatic bursitis is dismissed.  


REMAND

In March 1999 the RO denied reopening the claim for bilateral 
chondromalacia.  The RO also denied an increased rating for 
residuals of an injury to the thoracic spine.  In the VA Form 
9 dated January 6, 2000, the veteran filed a Notice of 
Disagreement with the denial of reopening the claim for 
bilateral chondromalacia and the denial of an increased 
rating for residuals of an injury to the thoracic spine.  The 
RO has not issued the veteran a Statement of the Case on 
these issues.  38 C.F.R. § 19.26 (1999); see Manlicon v. 
West, 12 Vet. App. 238 (1999).  

In the VA Form 9 dated January 6, 2000, the veteran checked a 
box indicating that he wished to appear personally for a 
hearing at the RO before the Member of the Board.  

Under these circumstances, the case is REMANDED for the 
following actions:

The RO should issue the veteran a 
Statement of the Case on the claim to 
reopen service connection for bilateral 
chondromalacia and the claim for an 
increased rating for residuals of an 
injury to the thoracic spine.  

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Denver, Colorado RO before a Member of 
the Board.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  


The case should then be returned to the Board for further 
appellate consideration. By this remand, the Board intimates 
no opinion as to any final outcome warranted. The appellant 
need take no action until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 



